—In an action to recover damages for *569medical malpractice, etc., the defendant appeals from a judgment of the Supreme Court, Kings County (Clemente, J.), entered November 21, 1996, which, upon a jury verdict and the plaintiffs’ stipulation to reduce the verdict, is in favor of the plaintiff Enrico Cicalese and against him in the principal sum of $975,000.
Ordered that the judgment is reversed, on the law and the facts, and a new trial is granted, with costs to abide the event.
Upon our review of the record, we conclude that there was legally sufficient evidence to support the jury’s verdict in favor of the plaintiff Enrico Cicalese. We find, however, that the verdict whs against the weight of the evidence. The jury’s conclusion that the defendant’s departure from good and accepted medical practice was a proximate cause of Mr. .Cicalese’s injuries could not have been reached on any fair interpretation of the evidence. The testimony of the plaintiffs’ expert regarding causation was conclusory, and demonstrated “[o]nly the barest possible causal connection” between the malpractice and Mr. Cicalese’s injuries, in contrast to the strong case presented by the defendant (Hunter v Szabo, 117 AD2d 778, 780).
In light of our determination, we need not reach the defendant’s remaining contentions. Mangano, P. J., Joy, Altman and Luciano, JJ., concur.